DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 	Claims 1, 8 and 15 are presently amended. 
Claims 3, 10 and 17 are cancelled.
Claims 1-2, 4-9, 11-16 and 18-20 are currently pending.

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 10/10/2022 have been fully considered in view of further
consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, but are not persuasive for the reasons set forth
below.

35 USC § 103 Rejections 
First, Applicant argues “Applicants have amended independent claims 1, 8, and 15 to more clearly distinguish the functionality of the present invention over the aforementioned prior art references…
Regarding the recited elements of independent claims 1, 8, and 15 associated with determining (and displaying) a user aggregation score based on contextual factors… Goldsmith appears to be generally asserted as generating the score itself…
the claims now require that after a meeting is already scheduled according to the user aggregation score, the score is dynamically updated and displayed for the scheduled meeting based on information obtained from other meetings the user accepts/declines to participate in. Goldsmith does not appear to disclose this type of functionality. For example, in paragraph 0096, Goldsmith describes automatically rescheduling a meeting, based on, for example, due to illness of an attendee learned through social media content (see paragraph 0070). However, this functionality does not equate to updating (and displaying) the user aggregation score not only through additional meetings which the attendee accepts and does not accept” [Arguments, pages 15-18].
In response, Applicant’s arguments have been considered but are not persuasive. Examiner first respectfully maintains that the original disclosure does not appear to support the present amendments. Still, Examiner further maintains that, a combination of Goldsmith and Dotan-Cohen discloses the above argued limitation as follows:
Through KSR Rationale D (see MPEP 2141(III)(D)), the combination of Goldsmith and Dotan-Cohenn discloses …and wherein, subsequent to automatically scheduling the meeting during one of the plurality of time slots, the user aggregation score for the scheduled meeting is dynamically updated for each of the plurality of users and displayed on the user interface based on respective users of the plurality of users accepting and rejecting invitations to participate in an alternatively proposed meeting.
First, Goldsmith discloses a user aggregation score for the scheduled meeting and displaying scores on a user interface (Id., ¶ 88, For example, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate). While a more simple scoring mechanism (such as "unlikely to accept Friday night meetings") may be useful as well, it does not provide the additional data associated with a determination of the cause of the scheduling pattern), (Id., ¶ 140, where guidance is unclear (such as guidance as to language spoken when travelling near the border between the United States and Mexico), the one or more recommendations are presented and/or the best recommendation is presented and/or such recommendations are accompanied by scoring data, which data may be presented numerically or graphically (such as by color or intensity of the text display). In another implementation, current location data may be incorporated with calendaring information to provide recommendations, such as where a person is in Los Angeles but scheduled to fly to New York, where the system may include both warm and cold clothing on such list. In one embodiment, the system relies only upon schedule data and/or manually input data. In one embodiment, the system obtains schedule data from other sources, such as social network posts and emails. In one embodiment, the data is displayed as an "app" on a mobile device).
Further, Dotan-Cohen discloses updating scores based on meeting event observations, as well as meeting invite response data (Dotan-Cohen, ¶ 62, the confidence score may be considered when providing a determined meeting pattern to meeting attendance model generator 240. For example, in some embodiments, a minimum confidence score may be needed before using the meeting pattern to infer meeting attendance based on the pattern. In one embodiment, a threshold of 0.6 (or just over fifty percent) is utilized such that only meeting patterns having a 0.6 (or greater) likelihood of predicting user actions with regards to a meeting may be may be provided. Nevertheless, where confidence scores and thresholds are used, determined patterns of meeting events with confidence scores less than the threshold may still be monitored and updated based on additional meeting event observations, since the additional observations of may increase the confidence for a particular pattern), (Id., ¶ 47, Examples of meeting-related features, which are further discussed in FIG. 3, include: information extracted from meeting requests or meeting-related communications, such as time/date, scheduled duration, invitees, importance, responses (e.g. acceptance, tentative-acceptance, declines) proposals or suggestions of alternative times/dates/locations/attendees/other meeting features, meeting subject(s), file attachments or links in meeting-related communications, which may include content of the attachments or links, metadata associated with file attachments or links (e.g., author, version number, date, URL or website-related information, etc.).
One of ordinary skill in the art would have recognized that applying the known technique of Dotan-Cohen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dotan-Cohen to the teachings of Goldsmith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such score updating features into similar systems. Further, applying updated scores based on meeting response data to Goldsmith based on aggregation scores displayed on interface, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate meeting scoring data according to specific user characteristics.
Thus, through KSR Rationale D (see MPEP 2141(III)(D)), the combination of Goldsmith and Dotan-Cohenn discloses …and wherein, subsequent to automatically scheduling the meeting during one of the plurality of time slots, the user aggregation score for the scheduled meeting is dynamically updated for each of the plurality of users and displayed on the user interface based on respective users of the plurality of users accepting and rejecting invitations to participate in an alternatively proposed meeting.
As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding the amendment to independent claim 1 which recites, “…displaying the plurality of time slots proposed for scheduling the meeting and the corresponding user aggregation contribution score for each of the one or more users on a user interface” [Claim 1], Examiner observes the Applicant suggested support for this limitation may be found in at least paragraphs 19 and 62. However, Examiner observes neither of these paragraphs disclose at least a user aggregation contribution score. Examiner further observed that the remainder of the original disclosure does not appear to support this limitation.
Similarly, regarding the amendment to independent claim 1 which recites, “…wherein the one or more users includes a plurality of users, and wherein, subsequent to automatically scheduling the meeting during one of the plurality of time slots, the user aggregation score for the scheduled meeting is dynamically updated for each of the plurality of users and displayed on the user interface based on respective users of the plurality of users accepting and rejecting invitations to participate in an alternatively proposed meeting” [Claim 1], Examiner observes the Applicant suggested support for this limitation may be found in at least paragraphs 19 and 62. However, Examiner observes neither of these paragraphs disclose at least “a user aggregation contribution score”, nor do they claim a “user aggregation score”, which appears could be a separate score than the above ‘a user aggregation contribution score’. Examiner further observes that the remainder of the original disclosure does not appear to support this limitation.
Independent claims 8 and 15 recite similar amendments, and are rejected for the same reasons as stated above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith et al., U.S. Publication No. 2014/0188541 [hereinafter Goldsmith] in view of Takeda et al., U.S. Publication No. 2017/0358045 [hereinafter Takeda], and further in view of Dotan-Cohen et al., U.S. Publication No. 2017/0308866 [hereinafter Dotan-Cohen] and Nelson et al., U.S. Publication No. 2018/0101761 [hereinafter Nelson].

Regarding claim 1, Goldsmith discloses …a method for intelligent scheduling management by a processor, comprising: initializing, by the processor, a machine learning mechanism for learning characteristics of one or more users in relation to scheduling a meeting, the characteristics including: a behavior of the one or more users… including emotional responses, as captured by a plurality of sensor devices monitoring the one or more users during a previously attended meeting according to a meeting topic and… discussed in the previously attended meeting such that the emotional responses to items discussed during the previously attended meeting, as captured by the plurality of sensor devices during the previously attended meeting, are correlated to the meeting topic and…, a level of interaction and engagement of the one or more users during the previously attended meeting, and a percentage rate for accepting or rescheduling a scheduled meeting (Goldsmith, ¶ 50, alternatively, or in combination, the  system (such as the participant preference module 120) may track user interactions (discloses level of interaction) to implicitly determine these preferences), (Id., ¶ 96, if a recipient posted on Twitter.TM. "Don't you hate idiots who schedule while the Dodgers are playing?" (discloses emotional response), future meeting requests may be correlated to not be sent requesting a meeting during a Dodgers game), (Id., 126, a meeting between Hamas representatives and Israeli citizens may be ranked as likely to be unsuccessful unless dealing in one or more particular areas where there has been past success (further discloses responses to items discussed during previously attended meetings)), (Id., ¶ 79, if a participant's meeting is in downtown Los Angeles and the participant is in Santa Monica, the system, based on previously stored behaviors correlated and created based on the data disclosed above, can alert the participant to leave at a particular time (discloses correlating based on previous activity)), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 100, The smart meeting user interface may automatically populate invitees based on context (discloses based on meeting topic). For example, text input area 450 or subject text area 404 may contain information about the context of a meeting. Based on this information (and/or other information), the user interface may automatically select contacts from a participant's set of contacts (or contacts based on contacts known by the system) that would likely be invited to a meeting regarding the subject matter entered. This selection may be made based on information (such as individual stored behaviors) gathered about these contacts via the data sources listed in FIG. 1, or throughout this disclosure), (Id., ¶ 49, Participant data 140 may also be accessed to either create a stored behavior, or to be compared to stored behaviors. Participant data may include data gathered from environmental sensors 128 across one or more participant devices 108. These sensors may be gathering health, location, temperature, image, audio (discloses measuring interaction/engagement with sensor), and/or other contextual information on a periodic, intermittent, or constant basis), (Id., ¶ 65, predictive modeling may be used including neural networks, heuristic models, statistical models... machine learning (discloses machine learning)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses level of engagement) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 6, the system is configured to receive from at least one environmental data gathering device (such as a camera or microphone), data about at least one target participant at a gathering of a plurality of participants, analyze such data to determine at least one observed behavior (discloses behavior)), (Id., ¶ 43, the system may identify the likely acceptability of meeting times by ranges (such as 1 to 10), percentages (discloses percentage), or groups (such as "clear", "possible issues", "likely conflict", and "known conflict")), (Id., ¶ 70, a meeting or message task may be triggered automatically without user intervention, such as whether or not to send a message that notifies a participant that a meeting should be rescheduled (discloses rescheduling)); 
…by the machine learning mechanism for each of the one or more users using each of the characteristics corresponding thereto, wherein the characteristics are learned…  and used to determine a user aggregation contribution score representative of an amalgamation of the characteristics in whole (Goldsmith, ¶ 49, Participant data 140 may also be accessed to either create a stored behavior (discloses learning characteristics), or to be compared to stored behaviors. Participant data may include data gathered from environmental sensors 128 across one or more participant devices 108. These sensors may be gathering health, location, temperature, image, audio, and/or other contextual information on a periodic, intermittent, or constant basis), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses contribution scoring based on likelihood to accept a meeting)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 65, predictive modeling may be used including neural networks, heuristic models, statistical models... machine learning (discloses machine learning));  
…cognitively identifying, by the processor… a plurality of time slots proposed for scheduling the meeting according to the user aggregation contribution score, the user aggregation contribution score further accounting for a plurality of identified contextual factors, scheduling availability, an attendance confidence level assigned to each of the one or more users, and the meeting topic and objective such that the user aggregation contribution score is provided for each of the plurality of time slots proposed for the meeting… (Goldsmith, ¶ 43, the system may identify the likely acceptability of meeting times by ranges (such as 1 to 10), percentages (discloses attendance confidence level), or groups (such as "clear", "possible issues", "likely conflict", and "known conflict"), (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses proposed time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses contribution scoring based on likelihood to accept a meeting)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result (further discloses confidence level)), (Id., ¶ 45, the schedules of the participants, the conflicts with local holidays or traditions, the conflicts with participant holidays, traditions or observances, venue availability, cost of transportation to the proposed meeting place as it varies with date and time, and cost, availability (discloses scheduling availability)), (Id., ¶ 133, after seeking validation from User 2, or after checking to see if the users are "friends" or otherwise linked within a social network context (discloses context, factors)), (Id., ¶ 100, The smart meeting user interface may automatically populate invitees based on context. For example, text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses meeting topic)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table);
Goldsmith further discloses …in conjunction with using the user aggregation contribution score  to identify the plurality of time slots proposed for scheduling the meeting, determining the plurality of time slots proposed for scheduling the meeting are determined according to an identification as to whether any unresolved or pending matters of a same type as the meeting topic and objective exist in a backlog of matters, such that at least some of the plurality of time slots are proposed subsequent to an anticipated completion of at least some of the unresolved or pending matters in the backlog of matters, wherein, for those of the unresolved or pending matters which are to be discussed in the meeting that were evaluated in the previously attended meeting… (Goldsmith, ¶ 45, the system may then inform the user of the best meeting time or times (discloses proposed time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses contribution scoring based on likelihood to accept a meeting)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 70, a user need not be the initiator for selecting a calendar, messaging, or CRM task. For example, a meeting or message task may be triggered automatically without user intervention, such as whether or not to send a message that notifies a participant that a meeting should be rescheduled due to an attendee's illness (discloses scheduling proposal based on unresolved matters, wherein the proposals would be subsequent to the original anticipated completion) learned of through a social media context), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses contribution scoring based on likelihood to accept a meeting)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result (further discloses confidence level)), (Id., ¶ 45, the schedules of the participants, the conflicts with local holidays or traditions, the conflicts with participant holidays, traditions or observances, venue availability, cost of transportation to the proposed meeting place as it varies with date and time, and cost, availability (discloses scheduling availability)), (Id., ¶ 133, after seeking validation from User 2, or after checking to see if the users are "friends" or otherwise linked within a social network context (discloses context, factors)), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation of meeting determination data) all of the data needed for a meeting), (Id., ¶ 100, The smart meeting user interface may automatically populate invitees based on context. For example, text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses meeting topic)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 48, data from geographic data store 164 may be gathered by intelligent assistant hub 110. This data may comprise data indicating that Brazil has an average humidity of 41%. This data may then be compared to a stored behavior (discloses comparison of emotional responses) when a user is attempting to initiate an electronic meeting request for a meeting in Brazil), (Id., ¶ 138, FIG. 9 illustrates one example of an electronic context aware tips mobile device user interface, according to one embodiment. Interface 900 may present, for example, context aware tips to be used before, during, and/or after a meeting. The Before Meeting button 910 may display tips relevant for before the meeting, such as items that require some time to perform prior to the meeting (discloses backlog of matters to perform prior to the meeting)), (Id., Fig. 9, Figure discloses ‘before meeting’ element 910 which lists matters to perform prior to the meeting);

    PNG
    media_image1.png
    512
    344
    media_image1.png
    Greyscale

Through KSR Rationale D (See MPEP 2141(III)(D)), Goldsmith discloses …displaying the plurality of time slots proposed for scheduling the meeting and the corresponding user aggregation contribution score for each of the one or more users on a user interface
First, Goldsmith discloses a plurality of proposed timeslots for scheduling a meeting (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses proposed time slots), considering traffic patterns, likely times that participants will be tired due to jetlag),
Further, Goldsmith discloses displaying recommendations along with scoring data on a mobile device interface (Id., ¶ 140, where guidance is unclear (such as guidance as to language spoken when travelling near the border between the United States and Mexico), the one or more recommendations are presented and/or the best recommendation is presented and/or such recommendations are accompanied by scoring data, which data may be presented numerically or graphically (such as by color or intensity of the text display). In another implementation, current location data may be incorporated with calendaring information to provide recommendations, such as where a person is in Los Angeles but scheduled to fly to New York, where the system may include both warm and cold clothing on such list. In one embodiment, the system relies only upon schedule data and/or manually input data. In one embodiment, the system obtains schedule data from other sources, such as social network posts and emails. In one embodiment, the data is displayed as an "app" on a mobile device).
	One of ordinary skill in the art would have recognized that applying the known technique of Goldsmith would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of displaying proposed timeslots along with corresponding aggregation score data on a user interface would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying s the technique of displaying proposed timeslots along with corresponding aggregation score data on a user interface would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed recommendations according to specific user characteristics. 
Thus, through KSR Rationale D, Goldsmith discloses …displaying the plurality of time slots proposed for scheduling the meeting and the corresponding user aggregation contribution score for each of the one or more users on a user interface.
Through KSR Rationale C (see MPEP 2141(III)(C)), the combination of Goldsmith and Dotan-Cohenn discloses…the meeting is prioritized over alternative meetings when determining the plurality of time slots 
First, Goldsmith discloses balancing meetings by priority (Goldsmith, ¶ 79, The system can balance meetings by priority, so if other participants of the meeting are running 30 minutes late, it may send a cancel notice to those participants or prompt to send a cancellation notice so that the participant is not late for another meeting. In one embodiment, if the meeting is cancelled, it should rearrange the participant's schedule and notify).
Further, Dotan-Cohen discloses a consideration of meeting priority over alternative meetings when considering a time slot (Dotan-Cohen, ¶ 105, in evaluating conflicting meetings, the meeting attendee importance scores enable the meeting organizer to determine how the meeting they are currently generating compares to other meetings that have been proposed or scheduled for the same time. The meeting organizer may then make a determination as to whether important invitees are more likely to attend a proposed meeting they are generating than a competing meeting. Depending on the meeting attendee importance score of the conflicting meeting(s) and/or likelihood of attendance for invitees, the meeting organizer may choose different meeting features for the proposed meeting, such as a different time or location, or the organizer may choose not to adjust the meeting features).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have prioritized a meeting, as is disclosed by the ‘priority balancing meetings’ elements in Goldsmith, with respect to the alternative meetings which may be scheduled at the same time and when considering a time slot, as disclosed by Dotan-Cohen. As in Dotan-Cohen, it is within the capabilities of one of ordinary skill in the art to consider alternative meetings with respect to the determination of time slot, and applying a priority to the meeting as is determined in Goldsmith. Such use of a known technique as is disclosed by Dotan-Cohen would effectively assign priority to an urgent meeting when considering time slots and would amount to the predicted result of ranking and scheduling meetings by importance, as is considered in the priority balancing elements of Goldsmith.
Thus, through KSR Rationale C (see MPEP 2141(III)(C)), the combination of Goldsmith and Dotan-Cohenn discloses…the meeting is prioritized over alternative meetings when determining the plurality of time slots;
Goldsmith further discloses …and automatically scheduling, by the processor, the meeting during one of the plurality of time slots for the one or more users according to the user aggregation contribution score as determined by an analysis of the cognitive identification according to… wherein the one or more users includes a plurality of users… (Goldsmith, ¶ 46, current disclosure, however, does describe how to use context information (e.g. non-calendaring-application information, non-scheduling information, and non-scheduling (or non-calendar) preferences) to assist in formulating smart meeting requests, performing meeting scheduling (discloses scheduling a meeting), providing smart messaging, and making CRM decisions), (Id., ¶ 70, a meeting or message task may be triggered automatically without user intervention (discloses automatically scheduling a meeting), such as whether or not to send a message that notifies a participant that a meeting should be rescheduled due to an attendee's illness learned of through a social media context), (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses time slots), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (further discloses scoring)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting);
Through KSR Rationale D (see MPEP 2141(III)(D)), the combination of Goldsmith and Dotan-Cohenn discloses …and wherein, subsequent to automatically scheduling the meeting during one of the plurality of time slots, the user aggregation score for the scheduled meeting is dynamically updated for each of the plurality of users and displayed on the user interface based on respective users of the plurality of users accepting and rejecting invitations to participate in an alternatively proposed meeting.
First, Goldsmith discloses a user aggregation score for the scheduled meeting and displaying scores on a user interface (Id., ¶ 88, For example, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate). While a more simple scoring mechanism (such as "unlikely to accept Friday night meetings") may be useful as well, it does not provide the additional data associated with a determination of the cause of the scheduling pattern), (Id., ¶ 140, where guidance is unclear (such as guidance as to language spoken when travelling near the border between the United States and Mexico), the one or more recommendations are presented and/or the best recommendation is presented and/or such recommendations are accompanied by scoring data, which data may be presented numerically or graphically (such as by color or intensity of the text display). In another implementation, current location data may be incorporated with calendaring information to provide recommendations, such as where a person is in Los Angeles but scheduled to fly to New York, where the system may include both warm and cold clothing on such list. In one embodiment, the system relies only upon schedule data and/or manually input data. In one embodiment, the system obtains schedule data from other sources, such as social network posts and emails. In one embodiment, the data is displayed as an "app" on a mobile device).
Further, Dotan-Cohen discloses updating scores based on meeting event observations, as well as meeting invite response data (Dotan-Cohen, ¶ 62, the confidence score may be considered when providing a determined meeting pattern to meeting attendance model generator 240. For example, in some embodiments, a minimum confidence score may be needed before using the meeting pattern to infer meeting attendance based on the pattern. In one embodiment, a threshold of 0.6 (or just over fifty percent) is utilized such that only meeting patterns having a 0.6 (or greater) likelihood of predicting user actions with regards to a meeting may be may be provided. Nevertheless, where confidence scores and thresholds are used, determined patterns of meeting events with confidence scores less than the threshold may still be monitored and updated based on additional meeting event observations, since the additional observations of may increase the confidence for a particular pattern), (Id., ¶ 47, Examples of meeting-related features, which are further discussed in FIG. 3, include: information extracted from meeting requests or meeting-related communications, such as time/date, scheduled duration, invitees, importance, responses (e.g. acceptance, tentative-acceptance, declines) proposals or suggestions of alternative times/dates/locations/attendees/other meeting features, meeting subject(s), file attachments or links in meeting-related communications, which may include content of the attachments or links, metadata associated with file attachments or links (e.g., author, version number, date, URL or website-related information, etc.).
One of ordinary skill in the art would have recognized that applying the known technique of Dotan-Cohen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dotan-Cohen to the teachings of Goldsmith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such score updating features into similar systems. Further, applying updated scores based on meeting response data to Goldsmith based on aggregation scores displayed on interface, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate meeting scoring data according to specific user characteristics.
Thus, through KSR Rationale D (see MPEP 2141(III)(D)), the combination of Goldsmith and Dotan-Cohenn discloses …and wherein, subsequent to automatically scheduling the meeting during one of the plurality of time slots, the user aggregation score for the scheduled meeting is dynamically updated for each of the plurality of users and displayed on the user interface based on respective users of the plurality of users accepting and rejecting invitations to participate in an alternatively proposed meeting.
While suggested, Goldsmith does not explicitly disclose an emotional state of each one of the one or more users... objective; training, by the processor, a model …over a selected time period; responsive to receiving an output of the trained model… according to the trained model… wherein the plurality of identified contextual factors are determined by monitoring, for a predetermined time period, one or more communication channels to identify recent interactions between a plurality of the one or more users to infer the meeting topic and objective, and corroborating the plurality of identified contextual factors inferring the meeting topic and objective with a user profile of the one or more users to verify a role of the one or more users supports the inference of the meeting topic and objective; identified according to contextual information semantically detected in informational details of the meeting that indicate the meeting is being scheduled to revisit those of the unresolved or pending matters with additional details not discussed in the previously attended meeting…; …the trained model
However, Takeda discloses an emotional state of each one of the one or more users (Takeda, ¶ 126, it is possible to estimate the hierarchical relationship between members in the organization on the basis of the results of emotion analysis (discloses emotional state) and senders and addressees of e-mails); training, by the processor, a model; responsive to receiving an output of the trained model… according to the trained model; …the trained model (Id., ¶ 8, In order to solve the above-described problems, a data analysis system according to an aspect of the present invention includes: a data acquisition unit that acquires, as a training data set, a data set including a plurality of combinations of training data and classification information for classifying the training data; a relation evaluation unit that evaluates a relation between a data element included in the training data and the classification information; a partial data generation unit that divides each of a plurality of pieces of unknown data, which are analysis targets, into partial unknown data which constitute part of each pieces of the unknown data; and a data evaluation unit that evaluates each piece of the partial unknown data on the basis of evaluation results by the relation evaluation unit).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the model training and emotional state elements of Takeda in the analogous art of data analysis related to meeting materials (Takeda, ¶ 33).
The motivation for doing so would have been to improve the ability to “utiliz[e] the structure of the analysis target data and enhance the accuracy of the data analysis” [Takeda, ¶¶56, 82; Goldsmith, ¶ 88] by substituting additional, weighted “feedback on the judgment by the data analysis apparatus 100” [Takeda, ¶56] for Goldsmith’s generally weighted preferences accounting for context when scheduling meetings [Goldsmith, ¶0130]. See MPEP § 2141(III)(B).
	While suggested, the combination of Goldsmith and Takeda does not explicitly disclose objective … objective …over a selected time period…; wherein the plurality of identified contextual factors are determined by monitoring, for a predetermined time period, one or more communication channels to identify recent interactions between a plurality of the one or more users to infer the meeting topic and objective, and corroborating the plurality of identified contextual factors inferring the meeting topic and objective with a user profile of the one or more users to verify a role of the one or more users supports the inference of the meeting topic and objective; identified according to contextual information semantically detected in informational details of the meeting that indicate the meeting is being scheduled to revisit those of the unresolved or pending matters with additional details not discussed in the previously attended meeting…
	However, Dotan-Cohen discloses objective… objective; (Dotan-Cohen, ¶ 99, Meeting features optimizer 268 is generally responsible for determining optimal meeting features for the proposed meeting(s) based on the goals or concerns of the meeting organizer (discloses objective of a meeting)); 
…over a selected time period (Id., ¶ 1, The meeting organizer typically sets the time, location and subject of the meeting prior to sending a meeting invitation to invitees, without advanced knowledge of whether the meeting details are acceptable for meeting invitees);
…wherein the plurality of identified contextual factors are determined by monitoring, for a predetermined time period, one or more communication channels to identify recent interactions between a plurality of the one or more users to infer the meeting topic and objective… (Id., ¶ 52, Meeting event pattern inference engine 230, or its subcomponents, may operate to analyze meeting data elements, such as meeting-event features, collected by the user-data collection component 210. The meeting data elements may be, for example, meeting data elements associated with a plurality of prior or current meeting events. The meeting data elements may be meeting data elements from one or more calendaring/scheduling applications, email, direct messaging (discloses monitoring communication channels), and/or electronic personal assistant (e.g., Cortana) associated with the user, or other meeting features described in connection with meeting event features determiner 286 and/or FIG. 3), (Id., ¶ 46, Meeting event features determiner 286 is generally responsible for determining meeting-related features (or variables) associated with the meeting event that may be used for identifying patterns of user meetings. Meeting features may be determined from information about a meeting event and/or from related contextual information), (Id., ¶ 47, Examples of meeting-related features, which are further discussed in FIG. 3, include: information extracted from meeting requests or meeting-related communications, such as time/date, scheduled duration, invitees, importance, responses (e.g. acceptance, tentative-acceptance, declines) proposals or suggestions of alternative times/dates/locations/attendees/other meeting features, meeting subject(s)… online activity (e.g. meeting subject related searches, browsed websites, social networking activity related to the meeting, communications sent or received including social media posts, user account(s) accessed or otherwise used, (such as device account(s), OS level account(s), or online/cloud-services related account(s) activity, such as Microsoft® account or Net Passport, online storage account(s), email, calendar, or social networking accounts, etc.), features that may be detected concurrent with the meeting event or near the time or the meeting event…).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith and the emotional state elements of Takeda to include the extended meeting elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency. 
The motivation for doing so would have been to improve “meeting scheduling functionality, which may include meetings optimized for attendance by certain users, and/or determining meeting attendance models based on prior meeting events” (Dotan-Cohen, ¶ 117), and “to increase the accuracy of the meeting attendance models” [Dotan-Cohen, ¶ 90; Takeda, ¶ 83; Goldsmith, ¶ 88].  See MPEP § 2141(III)(G).
	While suggested, the combination of Goldsmith, Takeda and Dotan-Cohen does not explicitly disclose …and corroborating the plurality of identified contextual factors inferring the meeting topic and objective with a user profile of the one or more users to verify a role of the one or more users supports the inference of the meeting topic and objective; …identified according to contextual information semantically detected in informational details of the meeting that indicate the meeting is being scheduled to revisit those of the unresolved or pending matters with additional details not discussed in the previously attended meeting…
However, Nelson discloses …and corroborating the plurality of identified contextual factors inferring the meeting topic and objective with a user profile of the one or more users to verify a role of the one or more users supports the inference of the meeting topic and objective (Id., ¶ 218, Controls, such as “+” and “−” allow a user to view the meeting participant's profile for a particular electronic meeting. In the example depicted in FIG. 7C, a user has selected the “+” control adjacent the “Comet Design Review Meeting” to view Sue K's meeting participant profile for this electronic meeting. As depicted in FIG. 7C, participant analysis report 720 depicts various participant metrics including a total participation time during the electronic meeting, a participation time for each agenda item discussed during the electronic meeting, a participation index, an action item completion rate, a role, and sentiment analysis results), (Id., ¶ 131, suggested meeting participants 268 may be arranged on participant selection screen 260 based upon relevance scores (described in more detail hereinafter), the level of participation in one or more prior electronic meetings, position or role within an organization or with respect to the electronic meeting or a subject of the electronic meeting (discloses corroborating contextual factors (e.g. suggested participants) with a role of a user and with respect to the subject of the meeting));
…identified according to contextual information semantically detected in informational details of the meeting that indicate the meeting is being scheduled to revisit those of the unresolved or pending matters with additional details not discussed in the previously attended meeting… (Nelson, ¶ 20, FIG. 2K depicts a natural language query via query window of an electronic meeting screen that allows a user to enter a natural language query), (Id., Figure 2, Figure depicts contextual information semantically detecting in informational details of a meeting),

    PNG
    media_image2.png
    437
    654
    media_image2.png
    Greyscale

(Id., ¶ 24, FIG. 4C is a block diagram that depicts an arrangement for retrieving requested information using natural language queries), (Id., ¶ 120, Once the one or more prior electronic meetings have been identified, electronic documents for the one or more prior electronic meetings, such as the agenda and/or meeting minutes of the prior meeting, are analyzed to determine the agenda items from the one or more prior electronic meetings that were not completed (discloses identifying unresolved matters from previously attended meeting), as well as action items that were created during the one or more prior electronic meetings. For example, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories (discloses new meeting scheduled to revisit unresolved matters from previously attended meeting). In the example depicted in FIG. 2I, the “Driver code for DMA board” and “Software Testing Schedule” agenda items were uncompleted from the First Code Review Meeting, and the “Verify requirements for Satlink—John E.” and “Investigate problems with DMA board—Susan R.” action items were assigned during or after the First Code Review Meeting), (Id., Figure 2I, Figure scheduling a meeting to revisit unresolved pending matters),

    PNG
    media_image3.png
    425
    664
    media_image3.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith, the emotional state elements of Takeda, and the extended meeting elements of Dotan-Cohen to include the semantic analysis and meeting scheduling elements of Nelson in the analogous art of post-meeting processing using artificial intelligence. 
The motivation for doing so would have been to improve “ improve the efficiency of electronic meetings, enforce electronic meeting rules and policies, allow decisions to be made more quickly, and provide higher confidence in the usefulness of electronic meetings” (Nelson, ¶ 70), which would in turn imrove “meeting scheduling functionality, which may include meetings optimized for attendance by certain users, and/or determining meeting attendance models based on prior meeting events” (Dotan-Cohen, ¶ 117), and “to increase the accuracy of the meeting attendance models” [Nelson, ¶ 70; Dotan-Cohen, ¶ 90; Takeda, ¶ 83; Goldsmith, ¶ 88].  See MPEP § 2141(III)(G).

Regarding claim 2, the combination of Goldsmith, Takeda, Dotan-Cohen and Nelson discloses the method of claim 1. 
Goldsmith further discloses further including determining the attendance confidence level according to types of meetings attended by the one or more users, a level of engagement or interaction performed by the one or more users during each attended meeting, those of the types of meetings attended that interfere with other meetings, [Dotan-Cohen discloses those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion], an attendance record for each scheduled meeting, or a combination thereof, wherein the user aggregation contribution score is a score based on an aggregation of the plurality of identified contextual factors, the scheduling availability, the attendance confidence level assigned to each of the one or more users, and the meeting topic and objective (Goldsmith, ¶ 50, alternatively, or in combination (discloses combination), the system (such as the participant preference module 120) may track user interactions (discloses level of interaction) to implicitly determine these preferences (discloses determining). For example, if a user declines invitations for meetings at Italian restaurants three times (discloses attendance record)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level (discloses confidence level) in the query result), (Id., ¶ 84, a further aspect may include refreshing the cached data after different amounts of time depending on the type of meeting (discloses type of meeting) or communication or whether the cache contains sufficient data), (Id., ¶ 46, Microsoft Outlook stores calendaring or scheduling information about its individual users (such as the times when they are available or unavailable) (discloses interference with other meetings)). 
Dotan-Cohen further discloses those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion (Dotan-Cohen, ¶ 43, may include yellow pages identifier (YPID) information; duration of the meeting event, which may be different than a scheduled duration (i.e., the meeting was longer or shorter than scheduled)). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the extended meeting elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency. 
The motivation for doing so would have been to improve “meeting scheduling functionality, which may include meetings optimized for attendance by certain users, and/or determining meeting attendance models based on prior meeting events” as discussed by Dotan-Cohen (¶ 117).

Regarding claim 4, the combination of Goldsmith, Takeda, Dotan-Cohen and Nelson discloses the method of claim 1. 
Goldsmith further discloses further including: increasing the attendance confidence level for those of the one or more users that accept the scheduled meeting (Goldsmith, ¶ 95, it should be understood that acceptance, type of acceptance, characteristics of acceptance (discloses accept the meeting), non-acceptance and characteristics of non-acceptance of outbound communications to the person being analyzed may be utilized in addition to, or in place of, inbound communications for these purposes), (Id., ¶ 64, a correlation may be calculated that states that if volume of cars increases (discloses increasing), then speeding tickets decrease), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level (discloses confidence level) in the query result); and decreasing the attendance confidence level for those of the one or more users that reject the scheduled meeting (Id., ¶ 64, a correlation may be calculated that states that if volume of cars increases, then speeding tickets decrease (discloses decreasing)), (Id., ¶ 88, a user who always rejects meeting invitations (discloses reject the meeting) taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result).

Regarding claim 5, the combination of Goldsmith, Takeda, Dotan-Cohen and Nelson discloses the method of claim 1. 
Goldsmith further discloses further including identifying as the identified contextual factors the user profile, data relating to a calendar of each one of the one or more users, information relating to the scheduled meeting, topics of discussion of the previously attended meetings, one or more previous meetings on a similar topic relating to the meeting topic and objective, and a plurality of communication or documentation relating to the previously attended meetings by the one or more users (Goldsmith, ¶ 100, smart meeting user interface may automatically populate invitees based on context. For example, text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses topic of meeting)), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140 (discloses user profile)), (Id., ¶ 42, current calendaring, messaging, and CRM systems track and manipulate meetings, messages, and relationships between users (discloses data relating to users' calendars)), (Id., ¶ 83, previous presentations, PowerPoint or similar presentations, speeches, and other data may be utilized...The content of the data may also be analyzed to identify the origin and relevant data within such content (discloses previous meetings and related documentation), (Id., ¶ 93, emails sent to a user that are under 100 characters long may receive a brief but fast response). 

Regarding claim 6, the combination of Goldsmith, Takeda, Dotan-Cohen and Nelson discloses the method of claim 1. 
Goldsmith further discloses further including: using an analyzer device to cognitively identify the plurality of time slots for scheduling the meeting (Goldsmith, ¶ 52, environment data analyzer (discloses analyzer module 112 may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data 150… These comparisons may trigger outputs helpful for setting up meetings or informing participants), (Id., ¶ 46, current disclosure, however, does describe how to use context information (e.g. non-calendaring-application information, non-scheduling information, and non-scheduling (or non-calendar) preferences) to assist in formulating smart meeting requests, performing meeting scheduling (discloses scheduling a meeting)); 
collecting and updating data relating to the identified contextual factors upon completion of the previously attended meetings to update the user profile of the one or more users (Goldsmith, ¶ 102, the system may collect (discloses collecting) context aware information such as from the user, meeting subject 404, text data 450, invitees 402, and/or other relevant data), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 140, the database is updated (discloses updating) in realtime utilizing GPS or other geolocation mechanisms), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140 (discloses user profile)); 
or applying one or more rules for using the identified contextual factors based on learned historical patterns (Goldsmith, ¶ 50, Alternatively, or in combination, the system (such as the participant preference module 120) may track user interactions to implicitly determine these preferences. For example, if a user declines invitations for meetings at Italian restaurants three times, then the system may analyze this information and conclude that the user prefers not to eat at Italian restaurants (discloses applying rules/learned historical patterns). 

Regarding claim 7, the combination of Goldsmith, Takeda, Dotan-Cohen and Nelson discloses the method of claim 1. 
Goldsmith further discloses further including selecting the time slot for of the plurality of time slots [Dotan-Cohen discloses scheduling the meeting having a highest ranked] user aggregation contribution score as compared with other time slots of the plurality of time slots having a lower ranked user aggregation contribution score for the one or more users (Goldsmith, ¶ 45, the system may then inform the user of the best meeting time or times (discloses selecting time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 152, a COO might be scored as less likely to be available just prior to the end of the fiscal year, a CPA might be scored as less likely to be available just prior to the end of the tax year, and an attorney's availability may be scored by checking court calendars for trial or hearing dates (discloses lower ranked score), (Id., ¶ 137, In one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table). 
Goldsmith does not explicitly disclose … scheduling the meeting having a highest ranked… 
However, Dotan-Cohen discloses … scheduling the meeting having a highest ranked… (Dotan-Cohen, ¶ 101, maximizing attendance of meeting attendees with the highest importance scores may be facilitated, for example, by determining optimal meeting features that reconcile meeting importance scores and likelihood of attendance to establish optimal conditions for a meeting). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the highest ranked elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency for the same reasons as stated for claim 2.

Regarding claim 8, Goldsmith discloses a system for intelligent scheduling management by a processor, comprising: one or more processors, operational within and between a distributed computing environment, that: initialize, by the one or more processors, a machine learning mechanism for learning characteristics of one or more users in relation to scheduling a meeting, the characteristics including: a behavior of the one or more users… including emotional responses, as captured by a plurality of sensor devices monitoring the one or more users during a previously attended meeting according to a meeting topic and… discussed in the previously attended meeting such that the emotional responses to items discussed during the previously attended meeting, as captured by the plurality of sensor devices during the previously attended meeting, are correlated to the meeting topic and… a level of interaction and engagement of the one or more users during the previously attended meeting, and a percentage rate for accepting or rescheduling a scheduled meeting (Goldsmith, ¶ 50, alternatively, or in combination, the  system (such as the participant preference module 120) may track user interactions (discloses level of interaction) to implicitly determine these preferences), (Id., ¶ 96, if a recipient posted on Twitter.TM. "Don't you hate idiots who schedule while the Dodgers are playing?" (discloses emotional response), future meeting requests may be correlated to not be sent requesting a meeting during a Dodgers game), (Id., 126, a meeting between Hamas representatives and Israeli citizens may be ranked as likely to be unsuccessful unless dealing in one or more particular areas where there has been past success (further discloses responses to items discussed during previously attended meetings)), (Id., ¶ 79, if a participant's meeting is in downtown Los Angeles and the participant is in Santa Monica, the system, based on previously stored behaviors correlated and created based on the data disclosed above, can alert the participant to leave at a particular time (discloses correlating based on previous activity)), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 100, The smart meeting user interface may automatically populate invitees based on context (discloses based on meeting topic). For example, text input area 450 or subject text area 404 may contain information about the context of a meeting. Based on this information (and/or other information), the user interface may automatically select contacts from a participant's set of contacts (or contacts based on contacts known by the system) that would likely be invited to a meeting regarding the subject matter entered. This selection may be made based on information (such as individual stored behaviors) gathered about these contacts via the data sources listed in FIG. 1, or throughout this disclosure), (Id., ¶ 49, Participant data 140 may also be accessed to either create a stored behavior, or to be compared to stored behaviors. Participant data may include data gathered from environmental sensors 128 across one or more participant devices 108. These sensors may be gathering health, location, temperature, image, audio (discloses measuring interaction/engagement with sensor), and/or other contextual information on a periodic, intermittent, or constant basis), (Goldsmith, ¶ 65, predictive modeling may be used including neural networks, heuristic models, statistical models... machine learning (discloses machine learning)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses level of engagement) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 6, the system is configured to receive from at least one environmental data gathering device (such as a camera or microphone), data about at least one target participant at a gathering of a plurality of participants, analyze such data to determine at least one observed behavior (discloses behavior)), (Id., ¶ 43, the system may identify the likely acceptability of meeting times by ranges (such as 1 to 10), percentages (discloses percentage), or groups (such as "clear", "possible issues", "likely conflict", and "known conflict")), (Id., ¶ 70, a meeting or message task may be triggered automatically without user intervention, such as whether or not to send a message that notifies a participant that a meeting should be rescheduled (discloses rescheduling)); 
Goldsmith further discloses…by the machine learning mechanism for each of the one or more users using each of the characteristics corresponding thereto, wherein the characteristics are learned… and used to determine a user aggregation contribution score representative of an amalgamation of the characteristics in whole (Goldsmith, ¶ 49, Participant data 140 may also be accessed to either create a stored behavior (discloses learning characteristics), or to be compared to stored behaviors. Participant data may include data gathered from environmental sensors 128 across one or more participant devices 108. These sensors may be gathering health, location, temperature, image, audio, and/or other contextual information on a periodic, intermittent, or constant basis), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses scoring based on likelihood to accept a meeting)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 65, predictive modeling may be used including neural networks, heuristic models, statistical models... machine learning (discloses machine learning)); 
Goldsmith further discloses …cognitively identify, by the one or more processors according to… a plurality of time slots proposed for scheduling the meeting according to the user aggregation contribution score, the user aggregation contribution score further accounting for a plurality of identified contextual factors, scheduling availability, an attendance confidence level assigned to each of the one or more users, and the meeting topic and objective such that the user aggregation contribution score is provided for each of the plurality of time slots proposed for the meeting (Goldsmith, ¶ 43, the system may identify the likely acceptability of meeting times by ranges (such as 1 to 10), percentages (discloses attendance confidence level), or groups (such as "clear", "possible issues", "likely conflict", and "known conflict"), (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses proposed time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses contribution scoring based on likelihood to accept a meeting)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result (further discloses confidence level)), (Id., ¶ 45, the schedules of the participants, the conflicts with local holidays or traditions, the conflicts with participant holidays, traditions or observances, venue availability, cost of transportation to the proposed meeting place as it varies with date and time, and cost, availability (discloses scheduling availability)), (Id., ¶ 133, after seeking validation from User 2, or after checking to see if the users are "friends" or otherwise linked within a social network context (discloses context, factors)), (Id., ¶ 100, The smart meeting user interface may automatically populate invitees based on context. For example, text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses meeting topic)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table);
Goldsmith further discloses …in conjunction with using the user aggregation contribution score  to identify the plurality of time slots proposed for scheduling the meeting, determining the plurality of time slots proposed for scheduling the meeting are determined according to an identification as to whether any unresolved or pending matters of a same type as the meeting topic and objective exist in a backlog of matters, such that at least some of the plurality of time slots are proposed subsequent to an anticipated completion of at least some of the unresolved or pending matters in the backlog of matters, wherein, for those of the unresolved or pending matters which are to be discussed in the meeting that were evaluated in the previously attended meeting… (Goldsmith, ¶ 45, the system may then inform the user of the best meeting time or times (discloses proposed time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses contribution scoring based on likelihood to accept a meeting)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 70, a user need not be the initiator for selecting a calendar, messaging, or CRM task. For example, a meeting or message task may be triggered automatically without user intervention, such as whether or not to send a message that notifies a participant that a meeting should be rescheduled due to an attendee's illness (discloses scheduling proposal based on unresolved matters, wherein the proposals would be subsequent to the original anticipated completion) learned of through a social media context), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses contribution scoring based on likelihood to accept a meeting)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result (further discloses confidence level)), (Id., ¶ 45, the schedules of the participants, the conflicts with local holidays or traditions, the conflicts with participant holidays, traditions or observances, venue availability, cost of transportation to the proposed meeting place as it varies with date and time, and cost, availability (discloses scheduling availability)), (Id., ¶ 133, after seeking validation from User 2, or after checking to see if the users are "friends" or otherwise linked within a social network context (discloses context, factors)), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation of meeting determination data) all of the data needed for a meeting), (Id., ¶ 100, The smart meeting user interface may automatically populate invitees based on context. For example, text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses meeting topic)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 48, data from geographic data store 164 may be gathered by intelligent assistant hub 110. This data may comprise data indicating that Brazil has an average humidity of 41%. This data may then be compared to a stored behavior (discloses comparison of emotional responses) when a user is attempting to initiate an electronic meeting request for a meeting in Brazil), (Id., ¶ 138, FIG. 9 illustrates one example of an electronic context aware tips mobile device user interface, according to one embodiment. Interface 900 may present, for example, context aware tips to be used before, during, and/or after a meeting. The Before Meeting button 910 may display tips relevant for before the meeting, such as items that require some time to perform prior to the meeting (discloses backlog of matters to perform prior to the meeting)), (Id., Fig. 9, Figure discloses ‘before meeting’ element 910 which lists matters to perform prior to the meeting), 

    PNG
    media_image1.png
    512
    344
    media_image1.png
    Greyscale

Through KSR Rationale D (See MPEP 2141(III)(D)), Goldsmith discloses …display the plurality of time slots proposed for scheduling the meeting and the corresponding user aggregation contribution score for each of the one or more users on a user interface
First, Goldsmith discloses a plurality of proposed timeslots for scheduling a meeting (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses proposed time slots), considering traffic patterns, likely times that participants will be tired due to jetlag),
Further, Goldsmith discloses displaying recommendations along with scoring data on a mobile device interface (Id., ¶ 140, where guidance is unclear (such as guidance as to language spoken when travelling near the border between the United States and Mexico), the one or more recommendations are presented and/or the best recommendation is presented and/or such recommendations are accompanied by scoring data, which data may be presented numerically or graphically (such as by color or intensity of the text display). In another implementation, current location data may be incorporated with calendaring information to provide recommendations, such as where a person is in Los Angeles but scheduled to fly to New York, where the system may include both warm and cold clothing on such list. In one embodiment, the system relies only upon schedule data and/or manually input data. In one embodiment, the system obtains schedule data from other sources, such as social network posts and emails. In one embodiment, the data is displayed as an "app" on a mobile device).
	One of ordinary skill in the art would have recognized that applying the known technique of Goldsmith would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of displaying proposed timeslots along with corresponding aggregation score data on a user interface would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying s the technique of displaying proposed timeslots along with corresponding aggregation score data on a user interface would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed recommendations according to specific user characteristics. 
Thus, through KSR Rationale D, Goldsmith discloses …display the plurality of time slots proposed for scheduling the meeting and the corresponding user aggregation contribution score for each of the one or more users on a user interface.
Through KSR Rationale C (see MPEP 2141(III)(C)), the combination of Goldsmith and Dotan-Cohenn discloses…the meeting is prioritized over alternative meetings when determining the plurality of time slots 
First, Goldsmith discloses balancing meetings by priority (Goldsmith, ¶ 79, The system can balance meetings by priority, so if other participants of the meeting are running 30 minutes late, it may send a cancel notice to those participants or prompt to send a cancellation notice so that the participant is not late for another meeting. In one embodiment, if the meeting is cancelled, it should rearrange the participant's schedule and notify).
Further, Dotan-Cohen discloses a consideration of meeting priority over alternative meetings when considering a time slot (Dotan-Cohen, ¶ 105, in evaluating conflicting meetings, the meeting attendee importance scores enable the meeting organizer to determine how the meeting they are currently generating compares to other meetings that have been proposed or scheduled for the same time. The meeting organizer may then make a determination as to whether important invitees are more likely to attend a proposed meeting they are generating than a competing meeting. Depending on the meeting attendee importance score of the conflicting meeting(s) and/or likelihood of attendance for invitees, the meeting organizer may choose different meeting features for the proposed meeting, such as a different time or location, or the organizer may choose not to adjust the meeting features).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have prioritized a meeting, as is disclosed by the ‘priority balancing meetings’ elements in Goldsmith, with respect to the alternative meetings which may be scheduled at the same time and when considering a time slot, as disclosed by Dotan-Cohen. As in Dotan-Cohen, it is within the capabilities of one of ordinary skill in the art to consider alternative meetings with respect to the determination of time slot, and applying a priority to the meeting as is determined in Goldsmith. Such use of a known technique as is disclosed by Dotan-Cohen would effectively assign priority to an urgent meeting when considering time slots and would amount to the predicted result of ranking and scheduling meetings by importance, as is considered in the priority balancing elements of Goldsmith.
Thus, through KSR Rationale C (see MPEP 2141(III)(C)), the combination of Goldsmith and Dotan-Cohenn discloses…the meeting is prioritized over alternative meetings when determining the plurality of time slots;

Goldsmith further discloses …and automatically scheduling, by the processor, the meeting during one of the plurality of time slots for the one or more users according to the user aggregation contribution score as determined by an analysis of the cognitive identification according to …wherein the one or more users includes a plurality of users… (Goldsmith, ¶ 46, current disclosure, however, does describe how to use context information (e.g. non-calendaring-application information, non-scheduling information, and non-scheduling (or non-calendar) preferences) to assist in formulating smart meeting requests, performing meeting scheduling (discloses scheduling a meeting), providing smart messaging, and making CRM decisions), (Id., ¶ 70, a meeting or message task may be triggered automatically without user intervention (discloses automatically scheduling a meeting), such as whether or not to send a message that notifies a participant that a meeting should be rescheduled due to an attendee's illness learned of through a social media context), (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses time slots), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (further discloses scoring)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting);
Through KSR Rationale D (see MPEP 2141(III)(D)), the combination of Goldsmith and Dotan-Cohenn discloses … and wherein, subsequent to automatically scheduling the meeting during one of the plurality of time slots, the user aggregation score for the scheduled meeting is dynamically updated for each of the plurality of users and displayed on the user interface based on respective users of the plurality of users accepting and rejecting invitations to participate in an alternatively proposed meeting. First, Goldsmith discloses a user aggregation score for the scheduled meeting and displaying scores on a user interface (Id., ¶ 88, For example, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate). While a more simple scoring mechanism (such as "unlikely to accept Friday night meetings") may be useful as well, it does not provide the additional data associated with a determination of the cause of the scheduling pattern), (Id., ¶ 140, where guidance is unclear (such as guidance as to language spoken when travelling near the border between the United States and Mexico), the one or more recommendations are presented and/or the best recommendation is presented and/or such recommendations are accompanied by scoring data, which data may be presented numerically or graphically (such as by color or intensity of the text display). In another implementation, current location data may be incorporated with calendaring information to provide recommendations, such as where a person is in Los Angeles but scheduled to fly to New York, where the system may include both warm and cold clothing on such list. In one embodiment, the system relies only upon schedule data and/or manually input data. In one embodiment, the system obtains schedule data from other sources, such as social network posts and emails. In one embodiment, the data is displayed as an "app" on a mobile device).
Further, Dotan-Cohen discloses updating scores based on meeting event observations, as well as meeting invite response data (Dotan-Cohen, ¶ 62, the confidence score may be considered when providing a determined meeting pattern to meeting attendance model generator 240. For example, in some embodiments, a minimum confidence score may be needed before using the meeting pattern to infer meeting attendance based on the pattern. In one embodiment, a threshold of 0.6 (or just over fifty percent) is utilized such that only meeting patterns having a 0.6 (or greater) likelihood of predicting user actions with regards to a meeting may be may be provided. Nevertheless, where confidence scores and thresholds are used, determined patterns of meeting events with confidence scores less than the threshold may still be monitored and updated based on additional meeting event observations, since the additional observations of may increase the confidence for a particular pattern), (Id., ¶ 47, Examples of meeting-related features, which are further discussed in FIG. 3, include: information extracted from meeting requests or meeting-related communications, such as time/date, scheduled duration, invitees, importance, responses (e.g. acceptance, tentative-acceptance, declines) proposals or suggestions of alternative times/dates/locations/attendees/other meeting features, meeting subject(s), file attachments or links in meeting-related communications, which may include content of the attachments or links, metadata associated with file attachments or links (e.g., author, version number, date, URL or website-related information, etc.).
One of ordinary skill in the art would have recognized that applying the known technique of Dotan-Cohen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dotan-Cohen to the teachings of Goldsmith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such score updating features into similar systems. Further, applying updated scores based on meeting response data to Goldsmith based on aggregation scores displayed on interface, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate meeting scoring data according to specific user characteristics.
Thus, through KSR Rationale D (see MPEP 2141(III)(D)), the combination of Goldsmith and Dotan-Cohenn discloses … and wherein, subsequent to automatically scheduling the meeting during one of the plurality of time slots, the user aggregation score for the scheduled meeting is dynamically updated for each of the plurality of users and displayed on the user interface based on respective users of the plurality of users accepting and rejecting invitations to participate in an alternatively proposed meeting.
While suggested, Goldsmith does not explicitly disclose …an emotional state of each one of the one or more users... objective; training, by the processor, a model …over a selected time period; responsive to receiving an output of the trained model… according to the trained model… wherein the plurality of identified contextual factors are determined by monitoring, for a predetermined time period, one or more communication channels to identify recent interactions between a plurality of the one or more users to infer the meeting topic and objective, and corroborating the plurality of identified contextual factors inferring the meeting topic and objective with a user profile of the one or more users to verify a role of the one or more users supports the inference of the meeting topic and objective; identified according to contextual information semantically detected in informational details of the meeting that indicate the meeting is being scheduled to revisit those of the unresolved or pending matters with additional details not discussed in the previously attended meeting…; …the trained model
However, Takeda discloses an emotional state of each one of the one or more users (Takeda, ¶ 126, it is possible to estimate the hierarchical relationship between members in the organization on the basis of the results of emotion analysis (discloses emotional state) and senders and addressees of e-mails); training, by the processor, a model; responsive to receiving an output of the trained model… according to the trained model; …the trained model (Id., ¶ 8, In order to solve the above-described problems, a data analysis system according to an aspect of the present invention includes: a data acquisition unit that acquires, as a training data set, a data set including a plurality of combinations of training data and classification information for classifying the training data; a relation evaluation unit that evaluates a relation between a data element included in the training data and the classification information; a partial data generation unit that divides each of a plurality of pieces of unknown data, which are analysis targets, into partial unknown data which constitute part of each pieces of the unknown data; and a data evaluation unit that evaluates each piece of the partial unknown data on the basis of evaluation results by the relation evaluation unit).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the model training and emotional state elements of Takeda in the analogous art of data analysis related to meeting materials (Takeda, ¶ 33).
The motivation for doing so would have been to improve the ability to “utiliz[e] the structure of the analysis target data and enhance the accuracy of the data analysis” [Takeda, ¶¶56, 82; Goldsmith, ¶ 88] by substituting additional, weighted “feedback on the judgment by the data analysis apparatus 100” [Takeda, ¶56] for Goldsmith’s generally weighted preferences accounting for context when scheduling meetings [Goldsmith, ¶0130]. See MPEP § 2141(III)(B).
	While suggested, the combination of Goldsmith and Takeda does not explicitly disclose objective … objective …over a selected time period…; wherein the plurality of identified contextual factors are determined by monitoring, for a predetermined time period, one or more communication channels to identify recent interactions between a plurality of the one or more users to infer the meeting topic and objective, and corroborating the plurality of identified contextual factors inferring the meeting topic and objective with a user profile of the one or more users to verify a role of the one or more users supports the inference of the meeting topic and objective; identified according to contextual information semantically detected in informational details of the meeting that indicate the meeting is being scheduled to revisit those of the unresolved or pending matters with additional details not discussed in the previously attended meeting…
	However, Dotan-Cohen discloses objective… objective; (Dotan-Cohen, ¶ 99, Meeting features optimizer 268 is generally responsible for determining optimal meeting features for the proposed meeting(s) based on the goals or concerns of the meeting organizer (discloses objective of a meeting)); 
…over a selected time period (Id., ¶ 1, The meeting organizer typically sets the time, location and subject of the meeting prior to sending a meeting invitation to invitees, without advanced knowledge of whether the meeting details are acceptable for meeting invitees);
…wherein the plurality of identified contextual factors are determined by monitoring, for a predetermined time period, one or more communication channels to identify recent interactions between a plurality of the one or more users to infer the meeting topic and objective… (Id., ¶ 52, Meeting event pattern inference engine 230, or its subcomponents, may operate to analyze meeting data elements, such as meeting-event features, collected by the user-data collection component 210. The meeting data elements may be, for example, meeting data elements associated with a plurality of prior or current meeting events. The meeting data elements may be meeting data elements from one or more calendaring/scheduling applications, email, direct messaging (discloses monitoring communication channels), and/or electronic personal assistant (e.g., Cortana) associated with the user, or other meeting features described in connection with meeting event features determiner 286 and/or FIG. 3), (Id., ¶ 46, Meeting event features determiner 286 is generally responsible for determining meeting-related features (or variables) associated with the meeting event that may be used for identifying patterns of user meetings. Meeting features may be determined from information about a meeting event and/or from related contextual information), (Id., ¶ 47, Examples of meeting-related features, which are further discussed in FIG. 3, include: information extracted from meeting requests or meeting-related communications, such as time/date, scheduled duration, invitees, importance, responses (e.g. acceptance, tentative-acceptance, declines) proposals or suggestions of alternative times/dates/locations/attendees/other meeting features, meeting subject(s)… online activity (e.g. meeting subject related searches, browsed websites, social networking activity related to the meeting, communications sent or received including social media posts, user account(s) accessed or otherwise used, (such as device account(s), OS level account(s), or online/cloud-services related account(s) activity, such as Microsoft® account or Net Passport, online storage account(s), email, calendar, or social networking accounts, etc.), features that may be detected concurrent with the meeting event or near the time or the meeting event…).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith and the emotional state elements of Takeda to include the extended meeting elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency. 
The motivation for doing so would have been to improve “meeting scheduling functionality, which may include meetings optimized for attendance by certain users, and/or determining meeting attendance models based on prior meeting events” (Dotan-Cohen, ¶ 117), and “to increase the accuracy of the meeting attendance models” [Dotan-Cohen, ¶ 90; Takeda, ¶ 83; Goldsmith, ¶ 88].  See MPEP § 2141(III)(G).
	While suggested, the combination of Goldsmith, Takeda and Dotan-Cohen does not explicitly disclose … and corroborating the plurality of identified contextual factors inferring the meeting topic and objective with a user profile of the one or more users to verify a role of the one or more users supports the inference of the meeting topic and objective; …identified according to contextual information semantically detected in informational details of the meeting that indicate the meeting is being scheduled to revisit those of the unresolved or pending matters with additional details not discussed in the previously attended meeting…
However, Nelson discloses …and corroborating the plurality of identified contextual factors inferring the meeting topic and objective with a user profile of the one or more users to verify a role of the one or more users supports the inference of the meeting topic and objective (Id., ¶ 218, Controls, such as “+” and “−” allow a user to view the meeting participant's profile for a particular electronic meeting. In the example depicted in FIG. 7C, a user has selected the “+” control adjacent the “Comet Design Review Meeting” to view Sue K's meeting participant profile for this electronic meeting. As depicted in FIG. 7C, participant analysis report 720 depicts various participant metrics including a total participation time during the electronic meeting, a participation time for each agenda item discussed during the electronic meeting, a participation index, an action item completion rate, a role, and sentiment analysis results), (Id., ¶ 131, suggested meeting participants 268 may be arranged on participant selection screen 260 based upon relevance scores (described in more detail hereinafter), the level of participation in one or more prior electronic meetings, position or role within an organization or with respect to the electronic meeting or a subject of the electronic meeting (discloses corroborating contextual factors (e.g. suggested participants) with a role of a user and with respect to the subject of the meeting));
 …identified according to contextual information semantically detected in informational details of the meeting that indicate the meeting is being scheduled to revisit those of the unresolved or pending matters with additional details not discussed in the previously attended meeting… (Nelson, ¶ 20, FIG. 2K depicts a natural language query via query window of an electronic meeting screen that allows a user to enter a natural language query), (Id., Figure 2, Figure depicts contextual information semantically detecting in informational details of a meeting),

    PNG
    media_image2.png
    437
    654
    media_image2.png
    Greyscale

(Id., ¶ 24, FIG. 4C is a block diagram that depicts an arrangement for retrieving requested information using natural language queries), (Id., ¶ 120, Once the one or more prior electronic meetings have been identified, electronic documents for the one or more prior electronic meetings, such as the agenda and/or meeting minutes of the prior meeting, are analyzed to determine the agenda items from the one or more prior electronic meetings that were not completed (discloses identifying unresolved matters from previously attended meeting), as well as action items that were created during the one or more prior electronic meetings. For example, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories (discloses new meeting scheduled to revisit unresolved matters from previously attended meeting). In the example depicted in FIG. 2I, the “Driver code for DMA board” and “Software Testing Schedule” agenda items were uncompleted from the First Code Review Meeting, and the “Verify requirements for Satlink—John E.” and “Investigate problems with DMA board—Susan R.” action items were assigned during or after the First Code Review Meeting), (Id., Figure 2I, Figure scheduling a meeting to revisit unresolved pending matters),

    PNG
    media_image3.png
    425
    664
    media_image3.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith, the emotional state elements of Takeda, and the extended meeting elements of Dotan-Cohen to include the semantic analysis and meeting scheduling elements of Nelson in the analogous art of post-meeting processing using artificial intelligence for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Goldsmith, Takeda, Dotan-Cohen and Nelson discloses the system of claim 8. 
Goldsmith further discloses wherein the one or more processors determine the attendance confidence level according to types of meetings attended by the one or more users, a level of engagement or interaction performed by the one or more users during each attended meeting, those of the types of meetings attended that interfere with other meetings, [Dotan-Cohen discloses those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion], an attendance record for each scheduled meeting, or a combination thereof, wherein the user aggregation contribution score is a score based on an aggregation of the plurality of identified contextual factors, the scheduling availability, the attendance confidence level assigned to each of the one or more users, and the meeting topic and objective (Goldsmith, ¶ 50, alternatively, or in combination (discloses combination), the system (such as the participant preference module 120) may track user interactions (discloses level of interaction) to implicitly determine these preferences (discloses determining). For example, if a user declines invitations for meetings at Italian restaurants three times (discloses attendance record)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level (discloses confidence level) in the query result), (Id., ¶ 84, a further aspect may include refreshing the cached data after different amounts of time depending on the type of meeting (discloses type of meeting) or communication or whether the cache contains sufficient data), (Id., ¶ 46, Microsoft Outlook stores calendaring or scheduling information about its individual users (such as the times when they are available or unavailable) (discloses interference with other meetings)). 
Goldsmith does not explicitly disclose those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion. 
However, Dotan-Cohen discloses those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion (Dotan-Cohen, ¶ 43, may include yellow pages identifier (YPID) information; duration of the meeting event, which may be different than a scheduled duration (i.e., the meeting was longer or shorter than scheduled)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the extended meeting elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency for the same reasons as stated for claim 2.

Regarding claim 11, the combination of Goldsmith, Takeda, Dotan-Cohen and Nelson discloses the system of claim 8. 
Goldsmith further discloses wherein the one or more processors: increase the attendance confidence level for those of the one or more users that accept the scheduled meeting (Goldsmith, ¶ 95, it should be understood that acceptance, type of acceptance, characteristics of acceptance (discloses accept the meeting), non-acceptance and characteristics of non-acceptance of outbound communications to the person being analyzed may be utilized in addition to, or in place of, inbound communications for these purposes), (Id., ¶ 64, a correlation may be calculated that states that if volume of cars increases (discloses increasing), then speeding tickets decrease), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level (discloses confidence level) in the query result); and decrease the attendance confidence level for those of the one or more users that reject the scheduled meeting (Id., ¶ 64, a correlation may be calculated that states that if volume of cars increases, then speeding tickets decrease (discloses decreasing)), (Id., ¶ 88, a user who always rejects meeting invitations (discloses reject the meeting) taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result).


Regarding claim 12, the combination of Goldsmith, Takeda, Dotan-Cohen and Nelson discloses the system of claim 8. 
Goldsmith further discloses wherein the one or more processors identify as the identified contextual factors a user profile, data relating to a calendar of each one of the one or more users, information relating to the scheduled meeting, topics of discussion of the previously attended meetings, one or more previous meetings on a similar topic relating to the meeting topic and objective, and a plurality of communication or documentation relating to the previously attended meetings by the one or more users (Goldsmith, ¶ 100, smart meeting user interface may automatically populate invitees based on context. For example, text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses topic of meeting)), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140 (discloses user profile)), (Id., ¶ 42, current calendaring, messaging, and CRM systems track and manipulate meetings, messages, and relationships between users (discloses data relating to users' calendars)), (Id., ¶ 83, previous presentations, PowerPoint or similar presentations, speeches, and other data may be utilized...The content of the data may also be analyzed to identify the origin and relevant data within such content (discloses previous meetings and related documentation). 

Regarding claim 13, the combination of Goldsmith, Takeda, Dotan-Cohen and Nelson discloses the system of claim 8. 
Goldsmith further discloses wherein the one or more processors: use an analyzer device to cognitively identify the plurality of time slots for scheduling the meeting (Goldsmith, ¶ 52, environment data analyzer (discloses analyzer module 112 may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data 150… These comparisons may trigger outputs helpful for setting up meetings or informing participants), (Id., ¶ 46, current disclosure, however, does describe how to use context information (e.g. non-calendaring-application information, non-scheduling information, and non-scheduling (or non-calendar) preferences) to assist in formulating smart meeting requests, performing meeting scheduling (discloses scheduling a meeting)); collect and update data relating to the identified contextual factors upon completion of the previously attended meetings to update a user profile of the one or more users (Goldsmith, ¶ 102, the system may collect (discloses collecting) context aware information such as from the user, meeting subject 404, text data 450, invitees 402, and/or other relevant data), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 140, the database is updated (discloses updating) in realtime utilizing GPS or other geolocation mechanisms), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140 (discloses user profile)); or apply one or more rules for using the identified contextual factors based on learned historical patterns (Goldsmith, ¶ 50, Alternatively, or in combination, the system (such as the participant preference module 120) may track user interactions to implicitly determine these preferences. For example, if a user declines invitations for meetings at Italian restaurants three times, then the system may analyze this information and conclude that the user prefers not to eat at Italian restaurants (discloses applying rules/learned historical patterns). 

Regarding claim 14, the combination of Goldsmith, Takeda, Dotan-Cohen and Nelson discloses the system of claim 8. 
Goldsmith further discloses wherein the one or more processors select the time slot of the plurality of time slots for [Dotan-Cohen discloses scheduling the meeting having a highest ranked] user aggregation contribution score as compared with other time slots of the plurality of time slots having a lower ranked user aggregation contribution score for the one or more users (Goldsmith, ¶ 45, the system may then inform the user of the best meeting time or times (discloses selecting time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 152, a COO might be scored as less likely to be available just prior to the end of the fiscal year, a CPA might be scored as less likely to be available just prior to the end of the tax year, and an attorney's availability may be scored by checking court calendars for trial or hearing dates (discloses lower ranked score), (Id., ¶ 137, In one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table). 
Goldsmith does not explicitly disclose … scheduling the meeting having a highest ranked… 
However, Dotan-Cohen discloses … scheduling the meeting having a highest ranked… (Dotan-Cohen, ¶ 101, maximizing attendance of meeting attendees with the highest importance scores may be facilitated, for example, by determining optimal meeting features that reconcile meeting importance scores and likelihood of attendance to establish optimal conditions for a meeting). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the highest ranked elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency for the same reasons as stated for claim 2.

Regarding claim 15, Goldsmith discloses a computer program product for intelligent scheduling management by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that initializes, by the processor, a machine learning mechanism for learning characteristics of one or more users in relation to scheduling a meeting, the characteristics including: a behavior of the one or more users… including emotional responses, as captured by a plurality of sensor devices monitoring the one or more users during a previously attended meeting according to a meeting topic and… discussed in the previously attended meeting such that the emotional responses to items discussed during the previously attended meeting, as captured by the plurality of sensor devices during the previously attended meeting, are correlated to the meeting topic and… a level of interaction and engagement of the one or more users during the previously attended meeting, and a percentage rate for accepting or rescheduling a scheduled meeting (Goldsmith, ¶ 50, alternatively, or in combination, the  system (such as the participant preference module 120) may track user interactions (discloses level of interaction) to implicitly determine these preferences), (Id., ¶ 96, if a recipient posted on Twitter.TM. "Don't you hate idiots who schedule while the Dodgers are playing?" (discloses emotional response), future meeting requests may be correlated to not be sent requesting a meeting during a Dodgers game), (Id., 126, a meeting between Hamas representatives and Israeli citizens may be ranked as likely to be unsuccessful unless dealing in one or more particular areas where there has been past success (further discloses responses to items discussed during previously attended meetings)), (Id., ¶ 79, if a participant's meeting is in downtown Los Angeles and the participant is in Santa Monica, the system, based on previously stored behaviors correlated and created based on the data disclosed above, can alert the participant to leave at a particular time (discloses correlating based on previous activity)), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 100, The smart meeting user interface may automatically populate invitees based on context (discloses based on meeting topic). For example, text input area 450 or subject text area 404 may contain information about the context of a meeting. Based on this information (and/or other information), the user interface may automatically select contacts from a participant's set of contacts (or contacts based on contacts known by the system) that would likely be invited to a meeting regarding the subject matter entered. This selection may be made based on information (such as individual stored behaviors) gathered about these contacts via the data sources listed in FIG. 1, or throughout this disclosure), (Id., ¶ 49, Participant data 140 may also be accessed to either create a stored behavior, or to be compared to stored behaviors. Participant data may include data gathered from environmental sensors 128 across one or more participant devices 108. These sensors may be gathering health, location, temperature, image, audio (discloses measuring interaction/engagement with sensor), and/or other contextual information on a periodic, intermittent, or constant basis), (Goldsmith, ¶ 65, predictive modeling may be used including neural networks, heuristic models, statistical models... machine learning (discloses machine learning)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses level of engagement) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 6, the system is configured to receive from at least one environmental data gathering device (such as a camera or microphone), data about at least one target participant at a gathering of a plurality of participants, analyze such data to determine at least one observed behavior (discloses behavior)), (Id., ¶ 43, the system may identify the likely acceptability of meeting times by ranges (such as 1 to 10), percentages (discloses percentage), or groups (such as "clear", "possible issues", "likely conflict", and "known conflict")), (Id., ¶ 70, a meeting or message task may be triggered automatically without user intervention, such as whether or not to send a message that notifies a participant that a meeting should be rescheduled (discloses rescheduling));
…an executable portion that …by the machine learning mechanism for each of the one or more users using each of the characteristics corresponding thereto, wherein the characteristics are learned… and used to determine a user aggregation contribution score representative of an amalgamation of the characteristics in whole (Goldsmith, ¶ 49, Participant data 140 may also be accessed to either create a stored behavior (discloses learning characteristics), or to be compared to stored behaviors. Participant data may include data gathered from environmental sensors 128 across one or more participant devices 108. These sensors may be gathering health, location, temperature, image, audio, and/or other contextual information on a periodic, intermittent, or constant basis), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses scoring based on likelihood to accept a meeting)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 65, predictive modeling may be used including neural networks, heuristic models, statistical models... machine learning (discloses machine learning)); 
…an executable portion that …cognitively identifies, by the one or more processors according to… a plurality of time slots proposed for scheduling the meeting according to the user aggregation contribution score, the user aggregation contribution score further accounting for a plurality of identified contextual factors, scheduling availability, an attendance confidence level assigned to each of the one or more users, and the meeting topic and objective such that the user aggregation contribution score is provided for each of the plurality of time slots proposed for the meeting (Goldsmith, ¶ 43, the system may identify the likely acceptability of meeting times by ranges (such as 1 to 10), percentages (discloses attendance confidence level), or groups (such as "clear", "possible issues", "likely conflict", and "known conflict"), (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses proposed time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses contribution scoring based on likelihood to accept a meeting)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result (further discloses confidence level)), (Id., ¶ 45, the schedules of the participants, the conflicts with local holidays or traditions, the conflicts with participant holidays, traditions or observances, venue availability, cost of transportation to the proposed meeting place as it varies with date and time, and cost, availability (discloses scheduling availability)), (Id., ¶ 133, after seeking validation from User 2, or after checking to see if the users are "friends" or otherwise linked within a social network context (discloses context, factors)), (Id., ¶ 100, The smart meeting user interface may automatically populate invitees based on context. For example, text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses meeting topic)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table);
Goldsmith further discloses …an executable portion that, in conjunction with using the user aggregation contribution score  to identify the plurality of time slots proposed for scheduling the meeting, determining the plurality of time slots proposed for scheduling the meeting are determined according to an identification as to whether any unresolved or pending matters of a same type as the meeting topic and objective exist in a backlog of matters, such that at least some of the plurality of time slots are proposed subsequent to an anticipated completion of at least some of the unresolved or pending matters in the backlog of matters, wherein, for those of the unresolved or pending matters which are to be discussed in the meeting that were evaluated in the previously attended meeting… (Goldsmith, ¶ 45, the system may then inform the user of the best meeting time or times (discloses proposed time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses contribution scoring based on likelihood to accept a meeting)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 70, a user need not be the initiator for selecting a calendar, messaging, or CRM task. For example, a meeting or message task may be triggered automatically without user intervention, such as whether or not to send a message that notifies a participant that a meeting should be rescheduled due to an attendee's illness (discloses scheduling proposal based on unresolved matters, wherein the proposals would be subsequent to the original anticipated completion) learned of through a social media context), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses contribution scoring based on likelihood to accept a meeting)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result (further discloses confidence level)), (Id., ¶ 45, the schedules of the participants, the conflicts with local holidays or traditions, the conflicts with participant holidays, traditions or observances, venue availability, cost of transportation to the proposed meeting place as it varies with date and time, and cost, availability (discloses scheduling availability)), (Id., ¶ 133, after seeking validation from User 2, or after checking to see if the users are "friends" or otherwise linked within a social network context (discloses context, factors)), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation of meeting determination data) all of the data needed for a meeting), (Id., ¶ 100, The smart meeting user interface may automatically populate invitees based on context. For example, text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses meeting topic)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 48, data from geographic data store 164 may be gathered by intelligent assistant hub 110. This data may comprise data indicating that Brazil has an average humidity of 41%. This data may then be compared to a stored behavior (discloses comparison of emotional responses) when a user is attempting to initiate an electronic meeting request for a meeting in Brazil), (Id., ¶ 138, FIG. 9 illustrates one example of an electronic context aware tips mobile device user interface, according to one embodiment. Interface 900 may present, for example, context aware tips to be used before, during, and/or after a meeting. The Before Meeting button 910 may display tips relevant for before the meeting, such as items that require some time to perform prior to the meeting (discloses backlog of matters to perform prior to the meeting)), (Id., Fig. 9, Figure discloses ‘before meeting’ element 910 which lists matters to perform prior to the meeting), 

    PNG
    media_image1.png
    512
    344
    media_image1.png
    Greyscale

Through KSR Rationale D (See MPEP 2141(III)(D)), Goldsmith discloses …an executable portion that displays the plurality of time slots proposed for scheduling the meeting and the corresponding user aggregation contribution score for each of the one or more users on a user interface.
First, Goldsmith discloses a plurality of proposed timeslots for scheduling a meeting (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses proposed time slots), considering traffic patterns, likely times that participants will be tired due to jetlag),
Further, Goldsmith discloses displaying recommendations along with scoring data on a mobile device interface (Id., ¶ 140, where guidance is unclear (such as guidance as to language spoken when travelling near the border between the United States and Mexico), the one or more recommendations are presented and/or the best recommendation is presented and/or such recommendations are accompanied by scoring data, which data may be presented numerically or graphically (such as by color or intensity of the text display). In another implementation, current location data may be incorporated with calendaring information to provide recommendations, such as where a person is in Los Angeles but scheduled to fly to New York, where the system may include both warm and cold clothing on such list. In one embodiment, the system relies only upon schedule data and/or manually input data. In one embodiment, the system obtains schedule data from other sources, such as social network posts and emails. In one embodiment, the data is displayed as an "app" on a mobile device).
	One of ordinary skill in the art would have recognized that applying the known technique of Goldsmith would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of displaying proposed timeslots along with corresponding aggregation score data on a user interface would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying s the technique of displaying proposed timeslots along with corresponding aggregation score data on a user interface would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed recommendations according to specific user characteristics. 
Thus, through KSR Rationale D, Goldsmith discloses …an executable portion that displays the plurality of time slots proposed for scheduling the meeting and the corresponding user aggregation contribution score for each of the one or more users on a user interface.
Through KSR Rationale C (see MPEP 2141(III)(C)), the combination of Goldsmith and Dotan-Cohenn discloses…the meeting is prioritized over alternative meetings when determining the plurality of time slots 
First, Goldsmith discloses balancing meetings by priority (Goldsmith, ¶ 79, The system can balance meetings by priority, so if other participants of the meeting are running 30 minutes late, it may send a cancel notice to those participants or prompt to send a cancellation notice so that the participant is not late for another meeting. In one embodiment, if the meeting is cancelled, it should rearrange the participant's schedule and notify).
Further, Dotan-Cohen discloses a consideration of meeting priority over alternative meetings when considering a time slot (Dotan-Cohen, ¶ 105, in evaluating conflicting meetings, the meeting attendee importance scores enable the meeting organizer to determine how the meeting they are currently generating compares to other meetings that have been proposed or scheduled for the same time. The meeting organizer may then make a determination as to whether important invitees are more likely to attend a proposed meeting they are generating than a competing meeting. Depending on the meeting attendee importance score of the conflicting meeting(s) and/or likelihood of attendance for invitees, the meeting organizer may choose different meeting features for the proposed meeting, such as a different time or location, or the organizer may choose not to adjust the meeting features).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have prioritized a meeting, as is disclosed by the ‘priority balancing meetings’ elements in Goldsmith, with respect to the alternative meetings which may be scheduled at the same time and when considering a time slot, as disclosed by Dotan-Cohen. As in Dotan-Cohen, it is within the capabilities of one of ordinary skill in the art to consider alternative meetings with respect to the determination of time slot, and applying a priority to the meeting as is determined in Goldsmith. Such use of a known technique as is disclosed by Dotan-Cohen would effectively assign priority to an urgent meeting when considering time slots and would amount to the predicted result of ranking and scheduling meetings by importance, as is considered in the priority balancing elements of Goldsmith.
Thus through KSR Rationale C (see MPEP 2141(III)(C)), the combination of Goldsmith and Dotan-Cohenn discloses…the meeting is prioritized over alternative meetings when determining the plurality of time slots;
Goldsmith further discloses …and an executable portion that automatically schedules, by the processor, the meeting during one of the plurality of time slots for the one or more users according to the user aggregation contribution score as determined by an analysis of the cognitive identification according to… …wherein the one or more users includes a plurality of users… (Goldsmith, ¶ 46, current disclosure, however, does describe how to use context information (e.g. non-calendaring-application information, non-scheduling information, and non-scheduling (or non-calendar) preferences) to assist in formulating smart meeting requests, performing meeting scheduling (discloses scheduling a meeting), providing smart messaging, and making CRM decisions), (Id., ¶ 70, a meeting or message task may be triggered automatically without user intervention (discloses automatically scheduling a meeting), such as whether or not to send a message that notifies a participant that a meeting should be rescheduled due to an attendee's illness learned of through a social media context), (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses time slots), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (further discloses scoring)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting);
Through KSR Rationale D (see MPEP 2141(III)(D)), the combination of Goldsmith and Dotan-Cohenn discloses … and wherein, subsequent to automatically scheduling the meeting during one of the plurality of time slots, the user aggregation score for the scheduled meeting is dynamically updated for each of the plurality of users and displayed on the user interface based on respective users of the plurality of users accepting and rejecting invitations to participate in an alternatively proposed meeting. First, Goldsmith discloses a user aggregation score for the scheduled meeting and displaying scores on a user interface (Id., ¶ 88, For example, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate). While a more simple scoring mechanism (such as "unlikely to accept Friday night meetings") may be useful as well, it does not provide the additional data associated with a determination of the cause of the scheduling pattern), (Id., ¶ 140, where guidance is unclear (such as guidance as to language spoken when travelling near the border between the United States and Mexico), the one or more recommendations are presented and/or the best recommendation is presented and/or such recommendations are accompanied by scoring data, which data may be presented numerically or graphically (such as by color or intensity of the text display). In another implementation, current location data may be incorporated with calendaring information to provide recommendations, such as where a person is in Los Angeles but scheduled to fly to New York, where the system may include both warm and cold clothing on such list. In one embodiment, the system relies only upon schedule data and/or manually input data. In one embodiment, the system obtains schedule data from other sources, such as social network posts and emails. In one embodiment, the data is displayed as an "app" on a mobile device).
Further, Dotan-Cohen discloses updating scores based on meeting event observations, as well as meeting invite response data (Dotan-Cohen, ¶ 62, the confidence score may be considered when providing a determined meeting pattern to meeting attendance model generator 240. For example, in some embodiments, a minimum confidence score may be needed before using the meeting pattern to infer meeting attendance based on the pattern. In one embodiment, a threshold of 0.6 (or just over fifty percent) is utilized such that only meeting patterns having a 0.6 (or greater) likelihood of predicting user actions with regards to a meeting may be may be provided. Nevertheless, where confidence scores and thresholds are used, determined patterns of meeting events with confidence scores less than the threshold may still be monitored and updated based on additional meeting event observations, since the additional observations of may increase the confidence for a particular pattern), (Id., ¶ 47, Examples of meeting-related features, which are further discussed in FIG. 3, include: information extracted from meeting requests or meeting-related communications, such as time/date, scheduled duration, invitees, importance, responses (e.g. acceptance, tentative-acceptance, declines) proposals or suggestions of alternative times/dates/locations/attendees/other meeting features, meeting subject(s), file attachments or links in meeting-related communications, which may include content of the attachments or links, metadata associated with file attachments or links (e.g., author, version number, date, URL or website-related information, etc.).
One of ordinary skill in the art would have recognized that applying the known technique of Dotan-Cohen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dotan-Cohen to the teachings of Goldsmith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such score updating features into similar systems. Further, applying updated scores based on meeting response data to Goldsmith based on aggregation scores displayed on interface, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate meeting scoring data according to specific user characteristics.
Thus, through KSR Rationale D (see MPEP 2141(III)(D)), the combination of Goldsmith and Dotan-Cohenn discloses … and wherein, subsequent to automatically scheduling the meeting during one of the plurality of time slots, the user aggregation score for the scheduled meeting is dynamically updated for each of the plurality of users and displayed on the user interface based on respective users of the plurality of users accepting and rejecting invitations to participate in an alternatively proposed meeting.
While suggested, Goldsmith does not explicitly disclose an emotional state of each one of the one or more users... objective; training, by the processor, a model …over a selected time period; responsive to receiving an output of the trained model… according to the trained model… wherein the plurality of identified contextual factors are determined by monitoring, for a predetermined time period, one or more communication channels to identify recent interactions between a plurality of the one or more users to infer the meeting topic and objective, and corroborating the plurality of identified contextual factors inferring the meeting topic and objective with a user profile of the one or more users to verify a role of the one or more users supports the inference of the meeting topic and objective; identified according to contextual information semantically detected in informational details of the meeting that indicate the meeting is being scheduled to revisit those of the unresolved or pending matters with additional details not discussed in the previously attended meeting…; …the trained model
However, Takeda discloses an emotional state of each one of the one or more users (Takeda, ¶ 126, it is possible to estimate the hierarchical relationship between members in the organization on the basis of the results of emotion analysis (discloses emotional state) and senders and addressees of e-mails); training, by the processor, a model; responsive to receiving an output of the trained model… according to the trained model; …the trained model (Id., ¶ 8, In order to solve the above-described problems, a data analysis system according to an aspect of the present invention includes: a data acquisition unit that acquires, as a training data set, a data set including a plurality of combinations of training data and classification information for classifying the training data; a relation evaluation unit that evaluates a relation between a data element included in the training data and the classification information; a partial data generation unit that divides each of a plurality of pieces of unknown data, which are analysis targets, into partial unknown data which constitute part of each pieces of the unknown data; and a data evaluation unit that evaluates each piece of the partial unknown data on the basis of evaluation results by the relation evaluation unit).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the model training and emotional state elements of Takeda in the analogous art of data analysis related to meeting materials (Takeda, ¶ 33).
The motivation for doing so would have been to improve the ability to “utiliz[e] the structure of the analysis target data and enhance the accuracy of the data analysis” [Takeda, ¶¶56, 82; Goldsmith, ¶ 88] by substituting additional, weighted “feedback on the judgment by the data analysis apparatus 100” [Takeda, ¶56] for Goldsmith’s generally weighted preferences accounting for context when scheduling meetings [Goldsmith, ¶0130]. See MPEP § 2141(III)(B).
	While suggested, the combination of Goldsmith and Takeda does not explicitly disclose objective … objective …over a selected time period…; wherein the plurality of identified contextual factors are determined by monitoring, for a predetermined time period, one or more communication channels to identify recent interactions between a plurality of the one or more users to infer the meeting topic and objective, and corroborating the plurality of identified contextual factors inferring the meeting topic and objective with a user profile of the one or more users to verify a role of the one or more users supports the inference of the meeting topic and objective; …identified according to contextual information semantically detected in informational details of the meeting that indicate the meeting is being scheduled to revisit those of the unresolved or pending matters with additional details not discussed in the previously attended meeting…
	However, Dotan-Cohen discloses objective… objective; (Dotan-Cohen, ¶ 99, Meeting features optimizer 268 is generally responsible for determining optimal meeting features for the proposed meeting(s) based on the goals or concerns of the meeting organizer (discloses objective of a meeting)); 
…over a selected time period (Id., ¶ 1, The meeting organizer typically sets the time, location and subject of the meeting prior to sending a meeting invitation to invitees, without advanced knowledge of whether the meeting details are acceptable for meeting invitees);
…wherein the plurality of identified contextual factors are determined by monitoring, for a predetermined time period, one or more communication channels to identify recent interactions between a plurality of the one or more users to infer the meeting topic and objective… (Id., ¶ 52, Meeting event pattern inference engine 230, or its subcomponents, may operate to analyze meeting data elements, such as meeting-event features, collected by the user-data collection component 210. The meeting data elements may be, for example, meeting data elements associated with a plurality of prior or current meeting events. The meeting data elements may be meeting data elements from one or more calendaring/scheduling applications, email, direct messaging (discloses monitoring communication channels), and/or electronic personal assistant (e.g., Cortana) associated with the user, or other meeting features described in connection with meeting event features determiner 286 and/or FIG. 3), (Id., ¶ 46, Meeting event features determiner 286 is generally responsible for determining meeting-related features (or variables) associated with the meeting event that may be used for identifying patterns of user meetings. Meeting features may be determined from information about a meeting event and/or from related contextual information), (Id., ¶ 47, Examples of meeting-related features, which are further discussed in FIG. 3, include: information extracted from meeting requests or meeting-related communications, such as time/date, scheduled duration, invitees, importance, responses (e.g. acceptance, tentative-acceptance, declines) proposals or suggestions of alternative times/dates/locations/attendees/other meeting features, meeting subject(s)… online activity (e.g. meeting subject related searches, browsed websites, social networking activity related to the meeting, communications sent or received including social media posts, user account(s) accessed or otherwise used, (such as device account(s), OS level account(s), or online/cloud-services related account(s) activity, such as Microsoft® account or Net Passport, online storage account(s), email, calendar, or social networking accounts, etc.), features that may be detected concurrent with the meeting event or near the time or the meeting event…).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith and the emotional state elements of Takeda to include the extended meeting elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency. 
The motivation for doing so would have been to improve “meeting scheduling functionality, which may include meetings optimized for attendance by certain users, and/or determining meeting attendance models based on prior meeting events” (Dotan-Cohen, ¶ 117), and “to increase the accuracy of the meeting attendance models” [Dotan-Cohen, ¶ 90; Takeda, ¶ 83; Goldsmith, ¶ 88].  See MPEP § 2141(III)(G).
	While suggested, the combination of Goldsmith, Takeda and Dotan-Cohen does not explicitly disclose …identified according to contextual information semantically detected in informational details of the meeting that indicate the meeting is being scheduled to revisit those of the unresolved or pending matters with additional details not discussed in the previously attended meeting…
However, Nelson discloses …and corroborating the plurality of identified contextual factors inferring the meeting topic and objective with a user profile of the one or more users to verify a role of the one or more users supports the inference of the meeting topic and objective (Id., ¶ 218, Controls, such as “+” and “−” allow a user to view the meeting participant's profile for a particular electronic meeting. In the example depicted in FIG. 7C, a user has selected the “+” control adjacent the “Comet Design Review Meeting” to view Sue K's meeting participant profile for this electronic meeting. As depicted in FIG. 7C, participant analysis report 720 depicts various participant metrics including a total participation time during the electronic meeting, a participation time for each agenda item discussed during the electronic meeting, a participation index, an action item completion rate, a role, and sentiment analysis results), (Id., ¶ 131, suggested meeting participants 268 may be arranged on participant selection screen 260 based upon relevance scores (described in more detail hereinafter), the level of participation in one or more prior electronic meetings, position or role within an organization or with respect to the electronic meeting or a subject of the electronic meeting (discloses corroborating contextual factors (e.g. suggested participants) with a role of a user and with respect to the subject of the meeting));
…identified according to contextual information semantically detected in informational details of the meeting that indicate the meeting is being scheduled to revisit those of the unresolved or pending matters with additional details not discussed in the previously attended meeting… (Nelson, ¶ 20, FIG. 2K depicts a natural language query via query window of an electronic meeting screen that allows a user to enter a natural language query), (Id., Figure 2, Figure depicts contextual information semantically detecting in informational details of a meeting),

    PNG
    media_image2.png
    437
    654
    media_image2.png
    Greyscale

(Id., ¶ 24, FIG. 4C is a block diagram that depicts an arrangement for retrieving requested information using natural language queries), (Id., ¶ 120, Once the one or more prior electronic meetings have been identified, electronic documents for the one or more prior electronic meetings, such as the agenda and/or meeting minutes of the prior meeting, are analyzed to determine the agenda items from the one or more prior electronic meetings that were not completed (discloses identifying unresolved matters from previously attended meeting), as well as action items that were created during the one or more prior electronic meetings. For example, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories (discloses new meeting scheduled to revisit unresolved matters from previously attended meeting). In the example depicted in FIG. 2I, the “Driver code for DMA board” and “Software Testing Schedule” agenda items were uncompleted from the First Code Review Meeting, and the “Verify requirements for Satlink—John E.” and “Investigate problems with DMA board—Susan R.” action items were assigned during or after the First Code Review Meeting), (Id., Figure 2I, Figure scheduling a meeting to revisit unresolved pending matters),

    PNG
    media_image3.png
    425
    664
    media_image3.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith, the emotional state elements of Takeda, and the extended meeting elements of Dotan-Cohen to include the semantic analysis and meeting scheduling elements of Nelson in the analogous art of post-meeting processing using artificial intelligence for the same reasons as stated for claim 1.

Regarding claim 16, the combination of Goldsmith, Takeda, Dotan-Cohen and Nelson discloses the computer program product of claim 15. 
Goldsmith further discloses further including an executable portion that determines the attendance confidence level according to types of meetings attended by the one or more users, a level of engagement or interaction performed by the one or more users during each attended meeting, those of the types of meetings attended that interfere with other meetings, [Dotan-Cohen discloses those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion], an attendance record for each scheduled meeting, or a combination thereof, wherein the user aggregation contribution score is a score based on an aggregation of the plurality of identified contextual factors, the scheduling availability, the attendance confidence level assigned to each of the one or more users, and the meeting topic and objective (Goldsmith, ¶ 50, alternatively, or in combination (discloses combination), the system (such as the participant preference module 120) may track user interactions (discloses level of interaction) to implicitly determine these preferences (discloses determining). For example, if a user declines invitations for meetings at Italian restaurants three times (discloses attendance record)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level (discloses confidence level) in the query result), (Id., ¶ 84, a further aspect may include refreshing the cached data after different amounts of time depending on the type of meeting (discloses type of meeting) or communication or whether the cache contains sufficient data), (Id., ¶ 46, Microsoft Outlook stores calendaring or scheduling information about its individual users (such as the times when they are available or unavailable) (discloses interference with other meetings)). 
Goldsmith does not explicitly disclose those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion. 
However, Dotan-Cohen discloses those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion (Dotan-Cohen, ¶ 43, may include yellow pages identifier (YPID) information; duration of the meeting event, which may be different than a scheduled duration (i.e., the meeting was longer or shorter than scheduled)). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the extended meeting elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency for the same reasons as stated for claim 2.

Regarding claim 18, the combination of Goldsmith, Takeda, Dotan-Cohen and Nelson discloses the computer program product of claim 15.
Goldsmith further discloses further including an executable portion that: increases the attendance confidence level for those of the one or more users that accept the scheduled meeting (Goldsmith, ¶ 95, it should be understood that acceptance, type of acceptance, characteristics of acceptance (discloses accept the meeting), non-acceptance and characteristics of non-acceptance of outbound communications to the person being analyzed may be utilized in addition to, or in place of, inbound communications for these purposes), (Id., ¶ 64, a correlation may be calculated that states that if volume of cars increases (discloses increasing), then speeding tickets decrease), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level (discloses confidence level) in the query result); decreases the attendance confidence level for those of the one or more users that reject the scheduled meeting (Id., ¶ 64, a correlation may be calculated that states that if volume of cars increases, then speeding tickets decrease (discloses decreasing)), (Id., ¶ 88, a user who always rejects meeting invitations (discloses reject the meeting) taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result); or identifies as the identified contextual factors a user profile, data relating to a calendar of each one of the one or more users, information relating to the scheduled meeting, topics of discussion of the previously attended meetings, one or more previous meetings on a similar topic relating to the meeting topic and objective, and a plurality of communication or documentation relating to the previously attended meetings by the one or more users (Goldsmith, ¶ 100, smart meeting user interface may automatically populate invitees based on context. For example, text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses topic of meeting)), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140 (discloses user profile)), (Id., ¶ 42, current calendaring, messaging, and CRM systems track and manipulate meetings, messages, and relationships between users (discloses data relating to users' calendars)), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 83, previous presentations, PowerPoint or similar presentations, speeches, and other data may be utilized...The content of the data may also be analyzed to identify the origin and relevant data within such content (discloses previous meetings and related documentation). 

Regarding claim 19, the combination of Goldsmith, Takeda, Dotan-Cohen and Nelson discloses the computer program product of claim 15. 
Goldsmith further discloses further including an executable portion that: uses an analyzer device to cognitively identify the plurality of time slots for scheduling the meeting (Goldsmith, ¶ 52, environment data analyzer (discloses analyzer module 112 may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data 150… These comparisons may trigger outputs helpful for setting up meetings or informing participants), (Id., ¶ 46, current disclosure, however, does describe how to use context information (e.g. non-calendaring-application information, non-scheduling information, and non-scheduling (or non-calendar) preferences) to assist in formulating smart meeting requests, performing meeting scheduling (discloses scheduling a meeting)); collects and updates data relating to the identified contextual factors upon completion of the previously attended meetings to update a user profile of the one or more users (Goldsmith, ¶ 102, the system may collect (discloses collecting) context aware information such as from the user, meeting subject 404, text data 450, invitees 402, and/or other relevant data), (Id., ¶ 140, the database is updated (discloses updating) in realtime utilizing GPS or other geolocation mechanisms), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140 (discloses user profile)); or applies one or more rules for using the identified contextual factors based on learned historical patterns (Goldsmith, ¶ 50, Alternatively, or in combination, the system (such as the participant preference module 120) may track user interactions to implicitly determine these preferences. For example, if a user declines invitations for meetings at Italian restaurants three times, then the system may analyze this information and conclude that the user prefers not to eat at Italian restaurants (discloses applying rules/learned historical patterns). 

Regarding claim 20, the combination of Goldsmith, Takeda, Dotan-Cohen and Nelson discloses the computer program product of claim 15. 
Goldsmith further discloses further including an executable portion that selects the time slot of the plurality of time slots for [Dotan-Cohen discloses scheduling the meeting having a highest ranked] user aggregation contribution score as compared with other time slots of the plurality of time slots having a lower ranked user aggregation contribution score for the one or more users (Goldsmith, ¶ 45, the system may then inform the user of the best meeting time or times (discloses selecting time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 152, a COO might be scored as less likely to be available just prior to the end of the fiscal year, a CPA might be scored as less likely to be available just prior to the end of the tax year, and an attorney's availability may be scored by checking court calendars for trial or hearing dates (discloses lower ranked score), (Id., ¶ 137, In one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table). 
Goldsmith does not explicitly disclose … scheduling the meeting having a highest ranked… 
However, Dotan-Cohen discloses … scheduling the meeting having a highest ranked… (Dotan-Cohen, ¶ 101, maximizing attendance of meeting attendees with the highest importance scores may be facilitated, for example, by determining optimal meeting features that reconcile meeting importance scores and likelihood of attendance to establish optimal conditions for a meeting). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the highest ranked elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency for the same reasons as stated for claim 2.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Capek et al., U.S. Publication No. 2003/0204474 discloses event scheduling with optimization.
Haveliwala, U.S. Publication No. 2007/0299710 discloses full collaboration breakout rooms for conferencing.
Atkins et al. U.S. Patent No. 8,037,173 discloses an automatic display of email distribution lists.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624